DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-12 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tojo et al. (US Pat # 8,256,438).
In regards to claims 1 and 7-8, Tojo et al. teaches a hair holder system, the system comprising:
a sleeve (2) having a first half (F), a second half (R), and a middle connecting region (24a),
the first half of the sleeve including a hair engaging surface (21) and a non- contact surface with (23) a pocket formed (4) by a left lateral edge, a right lateral edge, and an end edge, and 
the second half of the sleeve including a hair engaging surface (21) and a non-contact surface (23) with a pocket formed (4) by a left lateral edge, a right lateral edge, and an end edge, and

wherein the top prong and a bottom prong of the pinch clip are slidably insertable into the pocket of the first half of the sleeve and the pocket of the second half of the sleeve, and slidably removable from the pocket of the first half of the sleeve and the pocket of the second half of the sleeve, enabling the pinch clip to be housed partially within the sleeve to grip a slidably section of hair (see Figure 5a-5c).
Regarding claim 5, Tojo et al. teaches the pinch clip is an Alligator Pinch Clip (see Figure 5a).
Regarding claim 6, Tojo et al. teaches the sleeve is constructed of a material with sufficient flexibility to move in conjunction with the pinch clip (see Figure 5c).
Regarding claim 9, Tojo et al. teaches wherein the hair engaging surfaces of the first and second halves of the sleeve have a co- efficient of friction that grips and holds some, but not all, of hair that is positioned between the hair engaging surfaces when clamped by the pinch clip positioned in the pockets of the sleeves (Col 8, Lines 46-55).

In regards to claims 10-12 and 18-19, Tojo et al. teaches a hair teasing and damage reduction method, the method comprising:
providing a hair teasing system, the hair teasing system including a sleeve (2) and a pinch clip (3), the sleeve having a first half (F), a second half (R), and a middle connecting region (24), 
wherein the first half of the sleeve includes a hair engaging surface (21) and a non- contact surface (23) with a first half pocket (4 formed by lateral and end edges), and 
wherein the second half of the sleeve includes a hair engaging surface (21) and a non-contact surface (23) with a second half pocket (4 formed by lateral and end edges), 

inserting the top prong of the pinch clip into the first half pocket of the sleeve and inserting the bottom prong of the pinch clip into the second half pocket of the sleeve (see for example Figure 4c);
pinching the top extension and the bottom extension of the gripping end of the pinch clip together and separating the top prong of the pinch clip with the first half pocket of the sleeve from the bottom prong of the pinch clip with the second half pocket of the sleeve (see for example Figure 4b);
placing the pinched pinch clip and covering sleeve over a section of hair to be teased on a user:
releasing the pinched top extension and bottom extension of the gripping end of the pinch clip, which converges the top prong of the pinch clip within the first half pocket of the sleeve towards the bottom prong of the pinch clip within the second half pocket of the sleeve around the section of hair to be teased on the user (see Figure 1);
pushing the hair teasing system griping the section of hair to be teased towards the head of the user while holding the end of the section of hair to be teased, wherein the hair engaging surfaces of the first and second halves of the sleeve pushes some of the hair in the section of hair to be teased towards the head of the user while a remaining portion of the section of hair to be teased slides through the hair engaging surfaces of the first and second halves of the sleeve and is not pushed towards the head of the user, slidably removing the top prong of the pinch clip from the first half pocket of the sleeve and slidably removing the bottom prong of the pinch clip from the second half pocket of the sleeve, (Col 7, Lines 44-46) while maintaining the hair engaging surfaces of the first and second halves of the sleeves in contact with the section of hair to be teased; pinching the top extension and the bottom extension of the gripping end of the pinch clip together and separating the top prong of the pinch clip from the bottom prong of the pinch clip (See Figure 4b); and

Regarding claim 17, Tojo et al. teaches the sleeve is constructed of a material with sufficient flexibility to move in conjunction with the pinch clip (see Figure 5c).
Regarding claim 20, Tojo et al. teaches wherein the hair engaging surfaces of the first and second halves of the sleeve have a co- efficient of friction that grips and holds some, but not all, of hair that is positioned between the hair engaging surfaces when clamped by the pinch clip positioned in the pockets of the sleeves (Col 8, Lines 46-55).

In regards to claim 21, Tojo et al. teaches a hair teasing and damage reduction system, the system comprising:
a sleeve (2) having a first half (F), a second half (R), and a bendable middle connecting region (24a);
the first half of the sleeve including a hair engaging surface (21) and a non- contact surface (23) with a pocket (4) formed by a left lateral edge, a right lateral edge, and an end edge, and 
the second half of the sleeve including a hair engaging surface (21) and a non-contact surface (23) with a pocket (24) formed by a left lateral edge, a right lateral edge, and an end edge,
wherein a top prong and a bottom prong of a pinch clip are slidably insertable into the pocket of the first half of the sleeve and pocket of the second half of the sleeve, and slidably removable from the pocket of the first half of the sleeve and pocket of the second half of the sleeve, enabling the pinch clip to be housed partially within the sleeve to grip a slidably section of hair (see Figures 5a-5c).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tojo et al. as applied to claims 1 and 10 above, in view of LaCrone et al. (US Pat # 6,237,611).
In regards to claims 2-4 and 13-15, Tojo et al. teaches the pocket is formed by joined edges and the device to be made of fabric (Col 5, Lines 43-44); but does not teach its edges are stitched.  However, LeCrone et al. teaches a hair clip can be removably retained by a stitched pocket, joined at its edges (see Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the retaining pocket of Tojo et al. to be the stitched pocket with stitched edges, as taught by LaCrone et al. in order to provide a secure means to removably retain the clip.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Benedictis, Pellecchia, Tancredi, Regas, Nathaniel and Altman.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772      

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772